HARRY O. JOHNSON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Johnson v. CommissionerDocket No. 66991.United States Board of Tax Appeals33 B.T.A. 872; 1936 BTA LEXIS 813; January 7, 1936, Promulgated 1936 BTA LEXIS 813">*813 J. E. Marshall, Esq., for the respondent.  MURDOCK 33 B.T.A. 872">*872  MURDOCK: The Commissioner determined a deficiency of $8,617.33 in the petitioner's income tax for 1925 and also determined that $4,308.67 was due as a penalty provided by section 275(b) of the Revenue Act of 1926.  Although the petitioner filed a so-called petition, he did not appear at the hearing nor did anyone appear on his behalf.  The Commissioner in his answer alleged facts to support the imposition of the fraud penalty.  No reply to the Commissioner's answer was filed.  The Commissioner, nevertheless, offered evidence to support the imposition of the fraud penalty.  FINDINGS OF FACT.  A part of the deficiency for 1925 was due to fraud with intent to evade tax.  Decision will be entered for the respondent.